Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156283(75)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
                                                                     SC: 156283
  v                                                                  COA: 330345
                                                                     Berrien CC: 15-001344-FH
  TARONE DEVON WASHINGTON,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief is GRANTED IN PART. The supplemental brief will be
  accepted as timely filed if submitted on or before March 7, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 21, 2018

                                                                                Clerk